Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-16 are allowed. The original Claims 17-20 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A noninvasive medical monitoring device, said monitoring device comprising: a physiological device comprising a sensor configured to output at least one physiological signal; and a monitor comprising a display; and at least one processor configured with computer readable instructions to: calculate at least one reference transmittance value from a first plurality of signals associated with a measurement site at a reference position of said physiological device; calculate at least one operating transmittance value from a second plurality of signals associated with said measurement site at a position of said physiological device relative to said at least one reference transmittance value; compare said at least one reference transmittance value with said at least one operating transmittance value; and generate an indication when said comparison exceeds an operating threshold, wherein said indication is indicative of a magnitude associated with said comparison.
As per claim 10, 
A method comprising: a noninvasive medical monitoring device comprising a sensor, a monitor including a display, and at least one processor configured with computer readable instructions to execute the method comprising, calculating at least one reference transmittance value from a first plurality of signals associated with a measurement site of a patient, wherein said at least one reference transmittance value is taken at a reference position of said device on said measurement site; calculating at least one operating transmittance value from a second plurality of physiological signals received from said sensor, wherein said at least one operating transmittance value is taken at a current position of said sensor on said measurement site; comparing said at least one reference transmittance value and said at least one operating transmittance value; determining whether said comparison exceeds a placement indicator threshold; and generating an output on said display based at least in part on whether said comparison exceeds an operating threshold, wherein said output is indicative of a magnitude associated with said comparison.
The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Kian (US 3,401,602) shows a system and corresponding method for determining positioning of a sensor on a measurement. However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 10, respectively. Specifically, Kiani does not explicitly mention calculate at least one reference transmittance value from a first plurality of signals associated with a measurement site at a reference position of said physiological device; calculate at least one operating transmittance value from a second plurality of signals associated with said measurement site at a position of said physiological device relative to said at least one reference transmittance value; compare said at least one reference transmittance value with said at least one operating transmittance value.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689